STEWART, Circuit Judge
(concurring) .
Widely divergent views have developed as to the true import of Yates v. United States, 1957, 354 U.S. 298, 77 S.Ct. 1064, 1 L.Ed.2d 1356. Compare United States v. Silverman, 2 Cir., 1957, 248 F.2d 671 and Fujimoto v. United States, 9 Cir., 1958, 251 F.2d 342 with Wellman v. United States, 6 Cir., 1958, 253 F.2d 601; Bary v. United States, 10 Cir., 1957, 248 F.2d 201 and dissenting opinion in United States v. Silverman, 248 F.2d at page 687, and with United States v. Kuzma, 3 Cir., 1957, 249 F.2d 619; Sentner v. United States, 8 Cir., 1958, 253 F.2d 310, and concurring opinion in Wellman v. United States, 253 F.2d at page 609.
In my opinion the present record does not contain sufficient evidence to support a conviction for conspiracy to advocate action of the kind required by Yates. My concurrence is based upon the belief that the record does contain enough to justify this court in affording the government an opportunity to determine whether to retry the appellants. The government’s decision will, of course, be made with the knowledge that all of its evidence must be channeled into the “advocacy” rather than the “organizing” charge, and with the further knowledge that the evidence must show not that the appellants conspired to advocate forcible government overthrow as an abstract idea, but to incite action to that end.